Exhibit 10.14

AMENDMENT NO. 2 TO NOTE AGREEMENT

THIS AMENDMENT NO. 2 TO NOTE AGREEMENT (this “Amendment”) is entered into as of
February 1, 2006 by and between ST. LOUIS POST-DISPATCH LLC, a Delaware limited
liability company (the “Company”), and the undersigned holders of Notes (as
hereinafter defined).

Recitals

A. The Company entered into that certain Note Agreement dated as of May 1, 2000,
as amended by Amendment No. 1 to Note Agreement dated as of November 23, 2004
(as so amended and as the same may be further amended, restated, supplemented or
otherwise modified from time to time, the “Note Agreement”), with the several
Purchasers listed in the Purchaser Schedule attached thereto, pursuant to which
the Company issued and sold to such Purchasers the Company’s 8.05% Senior Notes
due April 28, 2009, in the aggregate principal amount of $306,000,000 (together
with any such promissory notes that may have been issued in substitution or
exchange therefor prior to the date hereof, the “Notes”).

B. The Guarantor of the Note Agreement was acquired by Lee Enterprises,
Incorporated, a Delaware corporation (“Lee”), on June 3, 2005.

C. As of the Effective Date (as hereinafter defined), the undersigned holders of
Notes together hold at least 51% of the aggregate outstanding principal amount
of the Notes, and therefore constitute the Required Holder(s) (as defined in the
Note Agreement) for purposes of this Amendment.

D. The Company desires to make certain amendments and modifications to the Note
Agreement, as set forth in this Amendment, and the undersigned holders of Notes,
subject to the terms and conditions set forth herein, are willing to agree to
such amendments and modifications.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein shall
have the respective meanings ascribed to them in the Note Agreement.

2. Amendments to Paragraph 5A (Financial Statements).

(a) Clause (i) of paragraph 5A of the Note Agreement is amended by deleting such
clause in its entirety and replacing it with the following:

“(i) as soon as practicable and in any event within 45 days after the end of
each quarterly period (other than the last quarterly period) of Lee in each
fiscal year, a consolidating and consolidated statement of income and a
consolidated statement of cash flows of the Guarantor and its Subsidiaries
(including the Company) for the period from the beginning of the current fiscal
year to the end of such quarterly period, and a consolidating and consolidated
balance sheet of the Guarantor and its Subsidiaries



--------------------------------------------------------------------------------

(including the Company) as at the end of such quarterly period, setting forth in
each case in comparative form figures for the corresponding period in the
preceding fiscal year (if applicable, in the case of the Company and its
Subsidiaries), all in reasonable detail and certified by an authorized financial
officer of Lee, subject to changes resulting from year-end adjustments;”

(b) Clause (ii) of paragraph 5A of the Note Agreement is amended by deleting
such clause in its entirety and replacing it with the following:

“(ii) as soon as practicable and in any event within 90 days after the end of
each fiscal year of Lee, a consolidating and consolidated statement of income
and a consolidating and consolidated balance sheet of the Guarantor and its
Subsidiaries (including the Company) as at the end of such year and consolidated
statements of cash flows and stockholders’ equity of the Guarantor and its
Subsidiaries (including the Company) for such year, setting forth in each case
in comparative form corresponding consolidated figures from the preceding annual
audit, all in reasonable detail and satisfactory in scope to the Required
Holder(s) and, as to the consolidated statements, audited by independent public
accountants of recognized standing selected by the Guarantor whose opinion shall
be in scope and substance satisfactory to the Required Holder(s) and, as to the
consolidating statements, certified by an authorized financial officer of Lee;”

3. Amendment to Paragraph 10B (Other Terms). Paragraph l0B of the Note Agreement
is amended by adding the following new definition in the appropriate
alphabetical position therein:

““Lee” shall mean Lee Enterprises, Incorporated, a Delaware corporation.”

4. Representations and Warranties of the Company. The Company hereby represents
and warrants as follows:

(a) Organization; Power and Authority; Enforceability. The Company is a limited
liability company duly organized and validly existing in good standing under the
laws of the State of Delaware. The Company has all requisite limited liability
company power to execute and deliver this Amendment and to perform its
obligations under this Amendment and the Note Agreement as amended hereby. The
execution and delivery by the Company of this Amendment and the performance by
the Company of its obligations under this Amendment and the Note Agreement as
amended hereby have been duly authorized by all requisite limited liability
company action on the part of the Company. The Company has duly executed and
delivered this Amendment, and this Amendment and the Note Agreement as amended
hereby constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms.

(b) No Default or Event of Default. No Default or Event of Default exists,
either before or immediately after giving effect to this Amendment.

(c) No Material Adverse Change. Since December 26, 2004, there has been no
material adverse change in (i) the business, condition or operations (financial
or otherwise) of the

 

2



--------------------------------------------------------------------------------

Company and its Subsidiaries, (ii) the ability of the Guarantor to perform its
obligations under the Guaranty Agreement or the ability of the Company to
perform its obligations under the Note Agreement or the Notes or (iii) the
validity or enforceability of the Note Agreement, the Guaranty Agreement or the
Notes.

5. Conditions to Effectiveness. This Amendment shall become effective, as of the
date first written above (the “Effective Date”), upon satisfaction of the
following conditions precedent:

(a) The undersigned holders of Notes shall have received the following, each in
form and substance satisfactory to such holders, in their sole discretion, duly
executed and delivered by each of the parties thereto:

(i) a counterpart of this Amendment; and

(ii) Amendment No. 4 to Guaranty Agreement, dated as of even date herewith, with
respect to the Guaranty Agreement.

(b) The representations and warranties of the Company contained in this
Amendment and the Note Agreement shall be true on and as of the Effective Date
(except for those which expressly relate to an earlier date, which shall be true
on and as of such earlier date).

6. Miscellaneous.

(a) References to Note Agreement. Upon and after the date of this Amendment,
each reference to the Note Agreement in the Note Agreement, the Guaranty
Agreement, the Notes or any other instrument or agreement entered into in
connection therewith or otherwise related thereto shall mean and be a reference
to the Note Agreement as amended by this Amendment.

(b) Ratification and Confirmation. Except as specifically amended herein, the
Note Agreement shall remain in full force and effect, and is hereby ratified and
confirmed.

(c) No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any holder of Notes,
nor constitute a waiver of any provision of the Note Agreement, the Guaranty
Agreement, any Note or any other instrument or agreement entered into in
connection therewith or otherwise related thereto.

(d) Expenses. The Company agrees to pay promptly, or to cause the Guarantor to
pay promptly, all expenses of the holders of Notes related to this Amendment and
all matters contemplated hereby, including, without limitation, all fees and
expenses of the holders’ special counsel.

(e) GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE
OF NEW YORK.

(f) Guarantor Consent. Notwithstanding that such consent is not required under
the Guaranty Agreement, the Guarantor consents to the execution and delivery of
this Amendment

 

3



--------------------------------------------------------------------------------

by the parties hereto. As a material inducement to the undersigned holders of
Notes to amend the Note Agreement, the Guarantor (i) acknowledges and confirms
the continuing existence, validity and effectiveness of the Guaranty Agreement
and (ii) agrees that the execution, delivery and performance of this Amendment
shall not in any way release, diminish, impair, reduce or otherwise affect its
obligations under the Guaranty Agreement.

(g) Counterparts. This Amendment may be executed in counterparts (including
those transmitted by facsimile), each of which shall be deemed an original and
all of which taken together shall constitute one and the same document. Delivery
of this Amendment may be made by facsimile transmission of a duly executed
counterpart copy hereof.

[The remainder of this page is intentionally left blank; signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

ST. LOUIS POST-DISPATCH LLC By:  

/s/ CARL G. SCHMIDT

Name:   CARL G. SCHMIDT Title:   MANAGING MEMBER THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA By:  

/s/ Brian Lemons

  Vice-President

AMERICAN GENERAL LIFE INSURANCE COMPANY

AIG ANNUITY INSURANCE COMPANY

AIG EDISON LIFE INSURANCE COMPANY

By:   AIG Global Investment Corp., Investment Advisor   By:  

/s/ Peter DeFazio

  Name:   Peter DeFazio   Title:   Vice President FIRST COLONY LIFE INSURANCE
COMPANY By:  

/s/ John R. Endres

Name:   John R. Endres Title:   Investment Officer

Signature page to Amendment No. 2 to Note Agreement



--------------------------------------------------------------------------------

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY

By:  

/s/ Howard Stern

Name:   Howard Stern

Its Authorized Representative

 

THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY, for its Group Annuity Separate
Account

By:

  Northwestern Investment Management Company

By:

 

/s/ Howard Stern

Name:

  Howard Stern

Its Managing Director

 

PACIFIC LIFE INSURANCE COMPANY

By:

 

/s/ Cathy L. Schwartz

Name:

  Cathy L. Schwartz

Title:

  Assistant Vice President

 

By:

 

/s/ Diane W. Dales

Name:

  Diane W. Dales

Title:

  Assistant Secretary

 

Agreed and acknowledged for the purposes specified in Section 6(f).

PULITZER INC.

By:

 

/s/ CARL G. SCHMIDT

Name:

  CARL G. SCHMIDT

Title:

  TREASURER

Signature page to Amendment No. 2 in Note Agreement